Case 2:19-cv-05869-RGK-RAO Document 1 Filed 07/08/19 Page 1 of 31 Page ID #:1




  1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Joseph M. Paunovich (Bar No. 228222)
  2 joepaunovich@quinnemanuel.com
  3 William Odom (Bar No. 313428)
      williamodom@quinnemanuel.com
  4 865 S. Figueroa St., 10th Floor
    Los Angeles, California 90017-2543
  5 Telephone: (213) 443-3000
    Fax: (213) 443-3100
  6
  7 Attorneys for Plaintiffs
  8
                          UNITED STATES DISTRICT COURT
  9
                        CENTRAL DISTRICT OF CALIFORNIA
 10
                                     WESTERN DIVISION
 11
 12
    LIQWD, INC.; AND OLAPLEX,              Case No. 2:19-cv-5869
 13 LLC,
 14                                        COMPLAINT FOR TRADE SECRET
                       Plaintiffs,         MISAPPROPRIATION
 15
 16                                        DEMAND FOR JURY TRIAL
                 vs.
 17
 18
      L’ORÉAL S.A.,
 19
 20
                       Defendant.
 21
 22
 23
 24
 25
 26
 27
 28

                                                                         COMPLAINT
Case 2:19-cv-05869-RGK-RAO Document 1 Filed 07/08/19 Page 2 of 31 Page ID #:2




  1        Plaintiffs Liqwd, Inc. (“Liqwd”) and Olaplex, LLC (“Olaplex”) (collectively,
  2 “Plaintiffs” or “Olaplex”) bring this action against L’Oréal S.A. (“L’Oréal”) for
  3 misappropriating Olaplex’s trade secrets.
  4                              NATURE OF THE ACTION
  5        1.     L’Oréal is the world’s largest beauty company and reported over
  6 $27 billion in revenue during its last fiscal year.
  7        2.     A small California start-up called Olaplex discovered, developed, and
  8 eventually began selling a novel, game-changing hair care system to the professional
  9 hair care market. One of Olaplex’s products in the hair care system is the Olaplex
 10 Bond Multiplier No. 1 (“Bond Multiplier”), which protects, strengthens and repairs
 11 hair during bleach treatments, and has quickly become a favorite treatment of hair
 12 care professionals. As of June 2019, hundreds of thousands of stylists in more than
 13 80 countries have used Olaplex’s product, and it is widely acclaimed to have
 14 revolutionized the hair care industry.
 15        3.     The effect of using Olaplex’s hair care system during bleach treatments
 16 is readily apparent from a side-by-side picture of bleached hair with and without
 17 Olaplex. In the picture below, the left swatch of hair is an unprocessed color treated
 18 hair sample, the middle swatch of hair is the same color treated hair sample after
 19 being subjected to foil bleaching, rinsing, conditioning, and drying, and the right
 20 swatch of hair is the same color treated hair sample after foil bleaching with Olaplex
 21 Bond Multiplier added, rinsing, treating with Olaplex Bond Perfector (No. 2),
 22 rinsing, shampooing, conditioning, and drying.
 23
 24
 25
 26
 27
 28

                                                -1-
                                                                                COMPLAINT
Case 2:19-cv-05869-RGK-RAO Document 1 Filed 07/08/19 Page 3 of 31 Page ID #:3




  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11        4.     Bond Multiplier’s remarkable performance and the extremely positive

 12 response of hair care professionals to the product spurred L’Oréal to approach
 13 Olaplex. Under the guise of a potential acquisition of Olaplex, and under non-
 14 disclosure agreements entered into between L’Oréal USA, Inc. and Olaplex, L’Oréal
 15 as a Representative of L’Oréal USA, Inc. received access to non-public,
 16 confidential, and proprietary information from Olaplex about its technology.
 17       5.     After receiving Olaplex’s confidential information, L’Oréal USA, Inc.,

 18 directed by L’Oréal, ceased pursuing an acquisition of Olaplex. Instead, L’Oréal
 19 willfully took and copied Olaplex’s technology without authorization to create three
 20 “me too” knockoff three-step systems that are the subject of this action.
 21                                    PARTIES

 22        6.     Plaintiff Liqwd is a California corporation, with its principal place of

 23 business in Santa Barbara, California.
 24       7.     Plaintiff Olaplex is a California limited liability company, with its

 25 principal place of business in Santa Barbara, California.
 26       8.     Defendant L’Oréal is a French corporation headquartered at Clichy,

 27 Hauts-de-Seine, France.
 28

                                               -2-
                                                                                COMPLAINT
Case 2:19-cv-05869-RGK-RAO Document 1 Filed 07/08/19 Page 4 of 31 Page ID #:4




  1                              JURISDICTION AND VENUE
  2         9.     This Court has subject matter jurisdiction over Olaplex’s federal law
  3 claims under 28 U.S.C. § 1331. This Court has subject matter jurisdiction over
  4 Olaplex’s state law claims based on complete diversity of citizenship under 28
  5 U.S.C. § 1332(a)(2) because this civil action is between citizens of a state and
  6 citizens or subjects of a foreign state. There is complete diversity between the
  7 parties, and the amount in controversy exceeds seventy-five thousand dollars
  8 ($75,000.00). This Court also has supplemental subject matter jurisdiction over
  9 Olaplex’s state law claims under 28 U.S.C. § 1367.
 10         10.    This Court has personal jurisdiction over L’Oréal because L’Oréal,
 11 through its representatives and agents, deliberately conducted business in person
 12 within this state on at least May 19, 2015, including by being physically present in
 13 this state and by obtaining Olaplex’s trade secret information in this state. The
 14 instant lawsuit arises out of or relates to these transactions that occurred in this state.
 15 This Court also has personal jurisdiction over L’Oréal because L’Oréal, through its
 16 representatives and agents, is authorized to transact business within this state, has
 17 appointed a local agent for service of process, leases property within this state, has
 18 employees within this state, advertises within this state, maintains an office within
 19 this state, and maintains an interactive website accessible to residents of this state
 20 through which L’Oréal can and does conduct business with residents of this state.
 21         11.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because
 22 a substantial part of the events or omissions giving rise to the claim occurred in this
 23 judicial district and because L’Oréal is subject to personal jurisdiction with respect
 24 to this action in this judicial district.
 25                                FACTUAL ALLEGATIONS
 26 Background
 27         12.    Olaplex is a small company based in Santa Barbara, California that
 28 develops professional hair care products. Olaplex created the first successful and

                                                 -3-
                                                                                     COMPLAINT
Case 2:19-cv-05869-RGK-RAO Document 1 Filed 07/08/19 Page 5 of 31 Page ID #:5




  1 effective product in the hair “bond building” market, and it is the world leader in
  2 that market.
  3        13.       Bleaching is a common chemical treatment performed to lighten or
  4 remove color from hair, but it can be extremely harsh on hair. It can give hair a
  5 straw-like texture with fragile hair fibers that break easily. If bleach is allowed to
  6 stay on the hair for too long, it can cause hair to melt (disintegrate), or even to fall
  7 out.
  8        14.       Protecting, strengthening and repairing damaged hair has long been a
  9 shared concern of hair care professionals and their clients. Prior to the launch of the
 10 Olaplex, hair care professionals lived with the fear that bleaching could ruin their
 11 client’s hair.
 12        15.       Dean Christal grew up in the beauty business with his mother running a
 13 hair salon out of his childhood home, and his father was a distributor of beauty
 14 products in the Midwest. Mr. Christal also gained experience in the haircare and
 15 beauty industries by working with his brother, Don Christal, who had founded
 16 Alterna Haircare and California Tan (sunless tanner). With this background and an
 17 entrepreneurial spirit, Mr. Christal met Dr. Craig Hawker and Dr. Eric Pressly and
 18 urged them to tackle the holy grail of hair product development—figuring out how
 19 to keep chemical treatments from damaging hair.
 20        16.       Working literally in Dr. Pressly’s home garage, Drs. Hawker and
 21 Pressly came up with the revolutionary technology to protect hair during chemical
 22 treatments.
 23        17.       This first-of-a-kind approach used a special “binding agent” or active
 24 ingredient to protect the hair during chemical treatments (like bleaching). The
 25 active ingredient of the Bond Multiplier product is a chemical called “bis-
 26 aminopropyl diglycol dimaleate” and whose chemical structure is shown below:
 27
 28

                                                 -4-
                                                                                  COMPLAINT
Case 2:19-cv-05869-RGK-RAO Document 1 Filed 07/08/19 Page 6 of 31 Page ID #:6




  1
  2
  3
  4
  5
      Olaplex’s Patents
  6
            18.    Olaplex initially filed applications (and ultimately obtained patents)
  7
      describing the dimaleate active ingredient used in the Bond Multiplier product.
  8
            19.    Recognizing the opportunity for unscrupulous competitors to copy
  9
      Olaplex’s proprietary technology and to use less expensive ingredients, Olaplex also
 10
      obtained additional patents.
 11
            20.    Two of these additional patents are United States Patent Nos. 9,498,419
 12
      and 9,668,954 entitled “Keratin Treatment Formulations and Methods.” The ’419
 13
      Patent was duly and legally issued by the United States Patent and Trademark
 14
      Office on November 22, 2016. The ’954 Patent was duly and legally issued by the
 15
      United States Patent and Trademark Office on June 6, 2017.
 16
      Olaplex Pioneers Bond Building in 2014
 17
            21.    In early 2014, Olaplex was only available on a confidential basis to
 18
      select premier hair colorists.     Among such premier hair colorists, Tracey
 19
      Cunningham (a Redken Global Creative Consultant), Guy Tang (a social media
 20
      superstar with more than a million followers online), and Riawna Capri (a celebrity
 21
      stylist and co-owner of the Nine Zero One Salon in West Hollywood) began using
 22
      Olaplex confidentially and without charge on their clients and friends (including
 23
      celebrities like Jennifer Lopez and Gwyneth Paltrow), and also spreading the word
 24
      about the “miracle product” Olaplex.
 25
            22.    In May 2014, Beauty Launchpad (a national trade magazine) published
 26
      a one-page feature on Olaplex, entitled “The Power of One.” The article describes
 27
      how Olaplex can be used to help hair when it is being lightened (bleached). Ms.
 28

                                               -5-
                                                                                 COMPLAINT
Case 2:19-cv-05869-RGK-RAO Document 1 Filed 07/08/19 Page 7 of 31 Page ID #:7




  1 Cunningham is quoted in the article explaining that, with Olaplex, “[y]ou still use
  2 your same hair color, your same products, your same technique, and your same
  3 shampoos and conditioners, but the hair is stronger and shinier.”
  4         23.   The first step (“No. 1”) is the Bond Multiplier product that is used, for
  5 example, in lightening (bleaching) treatments. The second step (“No. 2”) is the
  6 “Bond Perfector” and is a cream that is applied after chemical processing of the hair
  7 and before it is shampooed and/or conditioned. The third step (“No. 3”) is the “Hair
  8 Perfector,” and is designed for use in between repeated step 1 and 2 treatments.
  9         24.   Olaplex formally launched in June 2014 via the Olaplex.com website.
 10 In the first month, customers placed more than 1,500 orders for Olaplex products.
 11 The next month, that number of orders nearly doubled. More than 20,000 orders for
 12 Olaplex products were fulfilled on Olaplex.com alone in the first six months. This
 13 success came at a time when Olaplex did not have any full-time employees.
 14         25.   In November 2014, Olaplex launched in the United States with one of
 15 the largest wholesale salon and beauty supply distributors in the country, Salon
 16 Centric (a wholly-owned subsidiary of L’Oréal USA, Inc., which is in turn a wholly-
 17 owned subsidiary of Defendant L’Oréal). Salon Centric opened some 100,000
 18 accounts with Olaplex in the first six months. Olaplex generated literally millions of
 19 dollars of sales for Salon Centric in that short period.
 20         26.   Olaplex also has been the subject of numerous stories in leading
 21 national and international publications, such as Allure, Beauty Now, British Vogue,
 22 Cosmopolitan, Daily Mail, Elle, Fashion Quarterly, Glamour Russia, Harper’s
 23 Bazaar, Huffington Post, Marie Claire, Modern Salon, MTV News, New York
 24 Magazine, New York Times, People Magazine, Pop Sugar, Refinery 29, U.S.
 25 Weekly, Vanity Fair Italia, Vogue Germany, Vogue India, Washingtonian, and
 26 Women’s Health. This partial list highlights the remarkable results that can be
 27 achieved with Olaplex’s innovative professional hair care technology and the
 28 dramatic influence that Olaplex is having on the hair care industry.

                                                -6-
                                                                                 COMPLAINT
Case 2:19-cv-05869-RGK-RAO Document 1 Filed 07/08/19 Page 8 of 31 Page ID #:8




  1        27.   Today, Olaplex’s hair care system has been used by hundreds of
  2 thousands of stylists across the globe, and continues to receive industry awards and
  3 rave reviews. In March 2015, Olaplex won the category “Favorite Color Innovation
  4 (Tool or Treatment)” at the 15th Annual Stylist Choice Awards. At the 2016 Stylist
  5 Choice Awards, Olaplex was the winner of the “Favorite Product You Can’t Live
  6 Without” category.
  7        28.   Olaplex has an incredible presence and following on social media, with
  8 many of the top personalities in the entertainment industry showcasing their love of
  9 Olaplex. Below are examples of un-solicited (independent) posts about Olaplex
 10 from celebrities Kim Kardashian West and supermodel Molly Sims:
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25 L’Oréal Receives Olaplex’s Trade Secrets and then Ends Acquisition Talks
 26        29.   L’Oréal is in the business of selling, among other things, professional
 27 hair care products. Despite its long history, L’Oréal never managed to successfully
 28

                                             -7-
                                                                               COMPLAINT
Case 2:19-cv-05869-RGK-RAO Document 1 Filed 07/08/19 Page 9 of 31 Page ID #:9




  1 create the holy grail of hair product development—figuring out how to keep
  2 chemical treatments (like lightening or bleaching) from damaging hair.
  3        30.    As word spread about the Olaplex “miracle treatment” and as Olaplex’s
  4 sales skyrocketed (including through L’Oréal’s wholly-owned distributor, Salon
  5 Centric), L’Oréal became interested in learning more about Olaplex, the Olaplex
  6 products, and how they worked.
  7        31.    In January 2015, Olaplex CEO Dean Christal and Paul Sharnsky, a
  8 senior vice president of Salon Centric, made contact regarding a potential
  9 acquisition of Olaplex by L’Oréal.
 10        32.    On February 20, 2015, Mr. Christal attended a lunch meeting in New
 11 York City, that also included Bertrand Fontaine (President at Salon Centric – A
 12 Division of L’Oréal USA) and Frédéric Rozé (L’Oréal’s Executive Vice President
 13 for the America’s Zone) to discuss a potential acquisition of Olaplex by L’Oréal.
 14        33.    On information and belief, L’Oréal CEO Jean-Paul Agon attended a
 15 meeting in New York City in early March 2015, at which he authorized L’Oréal’s
 16 first efforts to obtain Olaplex’s confidential and trade secret information by any
 17 means necessary under the pretense of a potential acquisition of Olaplex.
 18        34.    On or about March 27, 2015, Mr. Christal, on L’Oréal’s invitation, met
 19 in Paris with Hugo Kunetz (President Americas for L’Oréal PPD), An Verhulst-
 20 Santos (Director Professional Products at L’Oréal), and Nicolas Hieronimus
 21 (President, Selective Divisions L’Oréal), a trusted confidant of Mr. Agon, to discuss
 22 L’Oréal’s potential acquisition of Olaplex.
 23        35.    Unbeknownst to Dean Christal at the time, L’Oréal was secretly
 24 attempting to hire away Olaplex’s key employees, whom L’Oréal knew were
 25 responsible for Olaplex’s development.          Drs. Hawker and Pressly were both
 26 contacted by a L’Oréal “Talent Acquisition” manager in March 2015 under the
 27 pretense of seeking to discuss their backgrounds and potential opportunities at
 28 L’Oréal. Drs. Hawker and Pressly did not respond to L’Oréal’s secret overtures and

                                              -8-
                                                                                COMPLAINT
Case 2:19-cv-05869-RGK-RAO Document 1 Filed 07/08/19 Page 10 of 31 Page ID #:10




   1 instead reported its efforts to Dean Christal. Mr. Christal demanded that L’Oréal
   2 stop soliciting Olaplex’s employees, including the inventors, if L’Oréal wanted to
   3 continue discussions with him regarding a potential acquisition of Olaplex.
   4         36.   After L’Oréal provided Mr. Christal with such assurances, on April 14,
   5 2015, Mr. Christal and Roger Dolden (SVP Business Development, L’Oréal USA,
   6 Inc.) met in Santa Monica, along with Mr. Sharnsky. In addition to asking for
   7 access to Olaplex’s intellectual property, financials, and marketing strategy,
   8 Mr. Dolden pressed for an in-person meeting with Olaplex’s chemists (Drs. Hawker
   9 and Pressly).     In light of L’Oréal’s previous secret attempts to recruit away
  10 Olaplex’s inventors, Mr. Christal was not willing to provide any of Olaplex’s
  11 confidential and trade secret information to L’Oréal without first securing protection
  12 in the form of a written non-disclosure agreement that would preclude all L’Oréal
  13 entities from attempting to obtain and use Olaplex’s confidential and trade secret
  14 information for any reason other than to evaluate the potential acquisition of
  15 Olaplex.
  16         37.   On May 13, 2015, Mr. Christal received an email from Mr. Dolden,
  17 attaching a proposed non-disclosure agreement (“NDA”), effective May 15, 2015, a
  18 preliminary list of due diligence requests, and a set of “illustrative talking points”
  19 for a forthcoming meeting between L’Oréal and Olaplex. L’Oréal codenamed the
  20 potential Olaplex acquisition as “Project Olivia,” and on occasion would use the
  21 term “Olivia” interchangeably with “Olaplex.” The talking points, which were
  22 prepared by Delphine Allard (L’Oréal’s International Director of Research and
  23 Innovation), requested detailed technical information in order to “[b]etter understand
  24 the chemistry behind [Olaplex].” L’Oréal specifically asked Olaplex to disclose
  25 Olalex’s “mechanism of action [and] interaction with hair fiber.” L’Oréal also
  26 requested information about the “testing [Olaplex] did to develop/finalize the
  27 product,” and the “tests [Olaplex] did to assess stability of their formula, specifically
  28 analytical stability of the active ingredient.”

                                                 -9-
                                                                                    COMPLAINT
Case 2:19-cv-05869-RGK-RAO Document 1 Filed 07/08/19 Page 11 of 31 Page ID #:11




   1         38.   L’Oréal USA, Inc. is the nominal counterparty to the NDAs executed
   2 with Liqwd and Olaplex. However, L’Oréal USA, Inc. entered into the NDA not
   3 only on its own behalf, but also on behalf of all of its “subsidiaries, affiliates, and/or
   4 divisions.” L’Oréal S.A. is L’Oréal USA, Inc.’s affiliate. Indeed, L’Oréal S.A.
   5 owns L’Oréal USA, Inc. Specifically, the NDAs govern the use of Olaplex’s
   6 “Confidential Information” by the following individuals and entities:
   7
   8
   9
  10
  11
  12
  13
  14         39.   The NDAs contain “Restrictions on Disclosure and Use” of the
  15 Confidential Information Olaplex would provide to L’Oréal. Specifically, L’Oréal
  16 agreed that it “will not disclose or permit our Representatives”—which, as discussed
  17 in the preceding paragraph, includes L’Oréal S.A.—“to disclose the Confidential
  18 Information to any person and will not use the Confidential Information for any
  19 purpose other than to evaluate, negotiate and, if applicable, consummate a possible
  20 Transaction . . . .”      In turn, the NDAs defined “Transaction” as “a possible
  21 acquisition transaction of Olaplex LLC and/or the Company involving all or part of
  22 their respective equity or assets . . . .” Thus, the terms of the NDA served to
  23 preclude L’Oréal from using Olaplex’s confidential and trade secret information for
  24 the development of competing products, or any purpose other than a potential
  25 acquisition deal.
  26         40.   On or about May 15, 2015, the NDAs, which are attached hereto as
  27 Exhibit A, were executed and went into effect.
  28

                                                 -10-
                                                                                     COMPLAINT
Case 2:19-cv-05869-RGK-RAO Document 1 Filed 07/08/19 Page 12 of 31 Page ID #:12




   1        41.   On or about May 19, 2015, and pursuant to the NDAs, Olaplex
   2 provided to L’Oréal a copy of a then-unpublished patent application (Serial No.
   3 14/713,885) describing the use of maleic acid during hair bleaching.           That
   4 application, which ultimately led to issuance of a parent patent to Olaplex’s ’419
   5 and ’954 Patents, disclosed to L’Oréal the active ingredient and formula that would
   6 ultimately form the basis of L’Oréal’s “head start” in creating three knock off
   7 product lines.
   8        42.   Just days prior to the May 19 meeting, Mr. Roger Dolden, EVP
   9 Mergers and Acquisitions for L’Oréal USA, requested that Mr. Christal provide
  10 information on Olaplex’s technology, its efficacy, testing, intellectual property
  11 portfolio, and profit margin, amongst other things. During the May 19 meeting, Mr.
  12 Christal and Dr. Pressly endeavored to share all the information on Olaplex’s
  13 confidential and trade secret technology and business with Mr. Dolden, Mr. Kunetz,
  14 and Ms. Allard.
  15        43.   Specifically, on May 19, 2015, Mr. Christal and Dr. Pressly met in
  16 person with several L’Oréal representatives, including Mr. Dolden, Mr. Kunetz, and
  17 Ms. Allard in Santa Monica, California. At least one of these representatives, Ms.
  18 Allard—who was a L’Oréal S.A. employee—traveled from L’Oréal’s offices in
  19 France to California with the express purpose of attending and participating in this
  20 meeting on behalf of L’Oréal S.A. During the meeting, which lasted approximately
  21 4 hours, Dr. Pressly provided L’Oréal with information requested in L’Oréal’s
  22 “illustrative” talking points, including an in-depth explanation of how the Olaplex
  23 formulas work and what testing is needed to ensure efficacy. The parties also
  24 discussed various financial items listed in L’Oréal’s preliminary due diligence
  25 requests.
  26        44.   At the May 19 meeting, L’Oréal representatives first met with Mr.
  27 Christal individually for approximately 1-2 hours, and then met with Mr. Christal
  28 and Dr. Pressly jointly for the remainder of the meeting to discuss the technology.

                                              -11-
                                                                                COMPLAINT
Case 2:19-cv-05869-RGK-RAO Document 1 Filed 07/08/19 Page 13 of 31 Page ID #:13




   1 During the joint meeting with Mr. Christal and Dr. Pressly, L’Oréal’s
   2 representatives had before them a binder with documents including Olaplex’s
   3 patents and unpublished patent applications, and questioned Dr. Pressly extensively
   4 about Olaplex’s confidential and trade secret technology and unpublished patent
   5 applications.      L’Oréal asked about Olaplex’s patented and patent pending
   6 chemistries, whether the active ingredients were stable in the bottled product, and
   7 how Olaplex arrived at the ideal concentration of the active ingredient. Testing was
   8 also a major focus of the discussion, with Dr. Pressly explaining the method and
   9 results of Olaplex’s tensile tests, scanning electron microscope tests, and nuclear
  10 magnetic resonance tests.
  11         45.     The May 19 meeting provided L’Oréal with a significant amount of
  12 trade secret and confidential information, all of which was provided to L’Oréal by
  13 Olaplex pursuant to the protections in the terms of the NDAs.
  14         46.     Among other points, this trade secret and confidential information
  15 included the ideal concentration of Olaplex’s active ingredients in a bond-building
  16 product, and the testing that was conducted to arrive at that calculation. It also
  17 included disclosure of the fact that the results from the use of Olaplex’s chemistries
  18 were substantially superior if there were two identical applications of product
  19 instead of just one (one application being the common practice in the industry).
  20 Olaplex explained the testing it conducted to arrive at the decision that one
  21 application would be insufficient and that three applications would lead to declining
  22 performance. Olaplex also disclosed the most effective amount of time to leave the
  23 first and second applications in a client’s hair and the testing it conducted to arrive
  24 at the conclusion. Olaplex also disclosed the fact that using substantially more
  25 product than recommended in its directions reduced the product’s effectiveness,
  26 because the product essentially self-interferes and starts cancelling out its benefit.
  27         47.     The trade secret and confidential information disclosed to L’Oréal
  28 under the NDAs also included the scientific rationale for why the three-step process

                                                 -12-
                                                                                    COMPLAINT
Case 2:19-cv-05869-RGK-RAO Document 1 Filed 07/08/19 Page 14 of 31 Page ID #:14




   1 for using Olaplex’s chemistries (described above in Paragraph 46) is necessary.
   2 While the three-step process was not itself confidential — it was advertised in
   3 Olaplex’s product literature — the scientific rationale for why this three-step
   4 process was necessary (and the scientific testing behind this rationale) was
   5 confidential. Disclosure of this scientific rationale provided valuable information,
   6 by instructing L’Oréal as to why one could not create a more streamlined process
   7 that eliminated certain steps without reducing performance and efficacy.
   8        48.    As noted above, the trade secret and confidential information provided
   9 to L’Oréal during the May 19 meeting also included important information about
  10 product testing.    For example, Olaplex informed L’Oréal how testing a bond-
  11 building product through nuclear magnetic resonance (NMR) testing was superior to
  12 testing it through tensile strength testing. Olaplex also informed L’Oréal about the
  13 benefits of “speed-testing” the product on swatches of hair that were repeatedly
  14 washed over and over again, and how this sort of speed-testing was superior to the
  15 industry practice of longitudinally following individual clients over a period of
  16 weeks or months. Olaplex also informed L’Oréal about the benefits of testing using
  17 unprocessed hair swatches donated from actual salon clients, as opposed to the
  18 industry practice of using pre-fabricated hair swatches with their cuticles stripped
  19 off. All of this testing information was immensely valuable, given that a major
  20 impediment to commercializing any hair product is the time and effort involved in
  21 effectively testing the product.
  22        49.    Between receiving the confidential, unpublished patent application that
  23 disclosed maleic acid as the active ingredient, and the additional confidential
  24 information provided by Dr. Pressly and Mr. Christal at the May 19 meeting,
  25 L’Oréal gained all the information needed to copy Olaplex’s chemistry and bring a
  26 competitive product to market in a short span of time.
  27        50.    Dr. Pressly’s detailed explanation of Olaplex’s testing results allowed
  28 L’Oréal to drastically reduce the amount of testing required, a process that can

                                              -13-
                                                                                 COMPLAINT
Case 2:19-cv-05869-RGK-RAO Document 1 Filed 07/08/19 Page 15 of 31 Page ID #:15




   1 easily take years (given that this was an entirely new category for L’Oréal to enter),
   2 requires significant resources, and costs a substantial amount of money. At the time
   3 of the disclosure to L’Oréal under the NDAs, this information — the formula, the
   4 testing methodology and results (among other things) — was confidential and
   5 protected as trade secrets and subject to reasonable efforts by Olaplex to maintain
   6 the secrecy thereof. Olaplex would not have disclosed this information to L’Oréal
   7 absent the NDAs, which L’Oréal violated by using Olaplex’s confidential and trade
   8 secret information to develop its three knock-off product lines.
   9        51.    L’Oréal’s consideration of an Olaplex acquisition continued for a few
  10 months after the May 19 meeting.        In June 2015, Mr. Christal shared Olaplex’s
  11 profit and loss statement with Mr. Dolden.
  12        52.    During L’Oréal’s assessment of Olaplex for potential acquisition,
  13 information was from time to time summarized and provided to the CEO of L’Oréal
  14 S.A., Mr. Jean-Paul Agon, who would review the information, provide feedback,
  15 and issue directions to L’Oréal S.A. employees, and also to employees of other
  16 L’Oréal subsidiary entities concerning Olaplex. Mr. Agon characterized the Olaplex
  17 innovation as a “must have” for L’Oréal, further indicating that it “would have been
  18 preferable to invent it ourselves” and recognizing that “now the choice is: either the
  19 [Research & Innovation] guarantee that it is able to develop an equivalent product
  20 within 12 months, [or] we have to buy it.” Liqwd, Inc. et al. v. L’Oreal USA, Inc. et
  21 al., No. 1:17-cv-00014-JFB-SRF, Dkt. No. 502, at 9 & n.5 (D. Del. Nov. 16, 2018).
  22 Minutes from a July 21, 2015 meeting among L’Oréal S.A. executives indicate that
  23 L’Oréal S.A’s head of Research & Innovation, Mr. Laurent Attal, held “doubts
  24 about [L’Oréal’s] ability to develop effective formulas” to imitate the Olaplex
  25 products. Id. at 9 & n.6.
  26        53.    On information and belief, in or around the end of July 2015, L’Oréal
  27 decided not to acquire Olaplex, but rather to launch L’Oréal-branded bond builder
  28 products that would directly compete with Olaplex.

                                               -14-
                                                                                 COMPLAINT
Case 2:19-cv-05869-RGK-RAO Document 1 Filed 07/08/19 Page 16 of 31 Page ID #:16




   1        54.    On September 1, 2015, Mr. Dolden travelled to Los Angeles to meet
   2 with Mr. Christal for the stated purpose of discussing L’Oréal’s acquisition of
   3 Olaplex. At this meeting, Mr. Dolden informed Mr. Christal that L’Oréal was no
   4 longer interested in acquiring Olaplex.
   5 L’Oréal Willfully Copies Olaplex’s Chemistry and its Three-Step System
   6        55.    After deciding not to acquire Olaplex, L’Oréal embarked on a scheme
   7 to create not one, but three, “me too” knock-off product lines that it hoped would
   8 mimic Olaplex’s success and directly compete with Olaplex’s products. These “me
   9 too” products include Matrix Bond Ultim8 (“Bond Ultim8”), Redken pH-Bonder
  10 (“pH-Bonder”), and L’Oréal Professionnel Smartbond (“Smartbond”) three-step
  11 systems. L’Oréal’s Bond Ultim8, pH-Bonder, and Smartbond products are
  12 collectively referred to herein as the “L’Oréal Bond Builders.”
  13        56.    L’Oréal, without Olaplex’s permission or authorization, and in direct
  14 contravention of the NDA’s terms, wrongfully used Olaplex’s confidential and trade
  15 secret information to develop and launch the L’Oréal Bond Builders. L’Oréal
  16 gained significant benefit from the wrongful and unauthorized use of Olaplex’s
  17 confidential and trade secret information, including gaining the ability to bring the
  18 L’Oréal Bond Builders to market in a much shorter timer period than would have
  19 been possible (if it were possible at all) for L’Oréal to develop its Bond Builders
  20 without use of Olaplex’s confidential and trade secret information.
  21        57.    After or around the time of the May 19 meeting, L’Oréal S.A.’s CEO,
  22 Jean-Paul Agon, sent an e-mail to other L’Oréal S.A. executives characterizing
  23 Olaplex as a “must have” innovation, indicating that “[i]t would have been
  24 preferable to invent it ourselves.” He continued: “Now the choice is: either the
  25 [Research & Innovation] guarantee that it is able to develop an equivalent product
  26 within 12 months, [or] we have to buy it.” Liqwd, Inc. et al. v. L’Oreal USA, Inc. et
  27 al., No. 1:17-cv-00014-JFB-SRF, Dkt. No. 502, at 9 & n.5 (D. Del. Nov. 16, 2018).
  28

                                               -15-
                                                                                 COMPLAINT
Case 2:19-cv-05869-RGK-RAO Document 1 Filed 07/08/19 Page 17 of 31 Page ID #:17




   1           58.        At a July 21, 2015 meeting among L’Oréal S.A. executives, L’Oréal
   2 S.A.’s head of Research & Innovation, Laurent Attal, expressed “doubt about our
   3 ability         to    develop     effective   formulas,”    and   offered    a   “consensus
   4 recommendation . . . to move forward and not to [make] non-binding offers to
   5 Olivia.” Id. at 9 & n.6.
   6           59.        Each line of the unauthorized L’Oréal Bond Builders that L’Oréal
   7 developed using Olaplex’s confidential and trade secret information has three
   8 products (e.g., “steps”) that are part of hair care systems (like Olaplex’s system),
   9 which are described below.
  10           60.        Based on its launch of these products, L’Oréal is uniquely positioned to
  11 harm Olaplex. Since late 2014, a L’Oréal subsidiary (Salon Centric) has been a
  12 primary distributor of Olaplex in the United States. Salon Centric had access to
  13 highly valuable insights and information about Olaplex (such as the identities of
  14 salon-level customers, order frequency, order amounts, customer feedback, and
  15 Olaplex’s marketing and branding strategy). That valuable commercial information
  16 provided a real-time insider’s view of the success of Olaplex in the marketplace. As
  17 a vertically integrated beauty company, L’Oréal also possesses product development
  18 and manufacturing entities.             These entities could use commercial information
  19 obtained by Salon Centric to copy Olaplex and to attempt to usurp its unique
  20 position in the marketplace in a way that other companies could not.
  21           61.        For example, Salon Centric employees have been involved in efforts to
  22 promote the L’Oréal Bond Builders across the United States since their launch,
  23 which began in or around August 2016. In doing so, several employees have made
  24 statements to consumers that the Olaplex technology patent had “run up” or was
  25 expired, “it was only available for two years,” and the “secret recipe” was available
  26 for any company to utilize in an effort to convince customers to switch from Olaplex
  27 to the L’Oréal Bond Builders or, in the case of first time bond builder customers, to
  28 buy the L’Oréal Bond Builders instead of Olaplex.

                                                      -16-
                                                                                        COMPLAINT
Case 2:19-cv-05869-RGK-RAO Document 1 Filed 07/08/19 Page 18 of 31 Page ID #:18




   1        62.    In addition, L’Oréal copied the revolutionary three-step Olaplex system
   2 specifically to strengthen, protect and repair hair during and after professional
   3 bleaching treatments.     The marketing imagery produced by L’Oréal strongly
   4 resembles Olaplex’s marketing materials, showing the product packaging in the
   5 background with the products lined up in front and somewhat off-center:
   6                                  ORIGINAL OLAPLEX
   7
   8
   9
  10
  11
  12                            L’ORÉAL “ME TOO” KNOCKOFFS
  13             Matrix                      Redken                      L’Oréal
  14           Bond Ultim8                  pH-Bonder                 Professionnel
                                                                       Smartbond
  15
  16
  17
  18
  19
  20
  21
  22        63.    Just like Olaplex (which has “No. 1”, “No. 2” and “No. 3” products),
  23 the L’Oréal Bond Builders include three components. Bond Ultim8 products are
  24 labeled 1, 2, and 3. pH-Bonder products are labeled 1, 2, and “Post-Service
  25 Perfector.” Smartbond products are labeled 1, 2 and “Conditioner” step 3.
  26        64.    Just like Olaplex, each of the three L’Oréal Bond Builders is sold as a
  27 kit containing at least the “1” and “2” products for use in a professional hair salon.
  28 Just like Olaplex, each kit includes a dosing dispenser (a syringe in the Bond Ultim8

                                               -17-
                                                                                 COMPLAINT
Case 2:19-cv-05869-RGK-RAO Document 1 Filed 07/08/19 Page 19 of 31 Page ID #:19




   1 and pH-Bonder kits, and a cup in the Smartbond kit). Just like Olaplex, L’Oréal
   2 sells the “step 3” or “Post-Service Perfector” products to maintain the benefits
   3 provided by the step 1 and 2 products.
   4        65.    Olaplex is primarily sold in two different size kits. Olaplex calls the
   5 larger one the “Salon Intro Kit.” It calls the smaller one the “Travelling Stylist kit.”
   6 Just like Olaplex, Bond Ultim8 and pH-Bonder are sold in two different size kits.
   7 Bond Ultim8 even uses similar names for its kits. The larger one is called the
   8 “Salon Intro Kit” (exactly the same name that Olaplex uses) and a smaller one is
   9 called the “Travel Kit” (a very similar name to the one that Olaplex uses).
  10        66.    The L’Oréal Bond Builders are direct competitors of Olaplex’s three-
  11 step system in what is a two-player market for bond builders, as the District of
  12 Delaware and the Federal Circuit Court of Appeals have already found in
  13 connection with a lawsuit filed by plaintiffs against L’Oréal’s subsidiary L’Oréal
  14 USA, Inc. and related entities.
  15        67.    With Olaplex, hair care professionals use Olaplex’s three-step system
  16 with clients to strengthen, protect and repair hair bonds during bleach treatments and
  17 reduce hair breakage. The L’Oréal Bond Builders are aimed at the very same
  18 consumers. The Bond Ultim8, pH-Bonder, and Smartbond three-step systems are
  19 sold to and used by hair care professionals to strengthen, protect and repair hair
  20 bonds during bleach treatments and reduce hair breakage.
  21        68.    The L’Oréal Bond Builders are marketed to consumers as serving the
  22 same need as Olaplex’s three-step system. Since its launch, Olaplex has taught
  23 professional hair stylists that Olaplex’s three-step system will allow them to lighten
  24 their client’s hair without compromising the integrity of the hair. L’Oréal employs
  25 very similar messaging with its L’Oréal Bond Builders, touting that they protect
  26 bonds during lightening, promote bond integrity during lightening, and strengthen
  27 and protect bonds/hair during lightening.
  28

                                                 -18-
                                                                                   COMPLAINT
Case 2:19-cv-05869-RGK-RAO Document 1 Filed 07/08/19 Page 20 of 31 Page ID #:20




   1        69.    Olaplex Bond Multiplier has four ingredients: water, the active
   2 ingredient (bis-aminopropyl diglycol dimaleate) and two preservatives (sodium
   3 benzoate and phenoxyethanol).
   4        70.    The step 1 products of L’Oréal’s Bond Builder systems have very
   5 similar ingredients. Each of the step 1 L’Oréal Bond Builders has the following
   6 ingredients: water, the active ingredient (maleic acid), a buffering agent
   7 (ethanolamine), and three product dyes (CI 19140/Yellow 5, CI 14700/Red 4, CI
   8 42090/Blue 1).     The Bond Ultim8 Step 1 Amplifier and pH-Bonder #1 Bond
   9 Protecting Additive have one additional ingredient: citric acid. These steps of
  10 L’Oréal’s Bond Builders are applied to hair with a bleaching formulation.
  11        71.    Olaplex became known shortly after it was launched as “liquid gold”
  12 due to its unique golden yellow color, which is visible through its translucent bottle.
  13 L’Oréal’s Bond Builders add three different dyes to achieve a color similar to the
  14 Olaplex Bond Multiplier No. 1 product. The pictures below show the Bond Ultim8
  15 Step 1 product (left) and Olaplex Bond Multiplier No. 1 (right) side-by-side and
  16 demonstrate the color similarity of the products in the bottles as used by hair care
  17 professionals:
  18
  19
  20
  21
  22
  23
  24
  25        72.    The instructions for using Olaplex’s three-step system and the L’Oréal
  26 Bond Builders are also very similar. For the step 1 products, the ratios of the
  27 product to the bleach used are virtually identical, and call for about 4 ml of the
  28 respective product for each 15 grams of lightening (bleach) powder:

                                               -19-
                                                                                  COMPLAINT
Case 2:19-cv-05869-RGK-RAO Document 1 Filed 07/08/19 Page 21 of 31 Page ID #:21




   1                          ORIGINAL OLAPLEX INSTRUCTIONS1
   2    “For lightener in foils, add ¼ oz. (7.5ml) Olaplex No. 1 for 30-60g of lightener
   3    powder. For anything less, add ⅛ oz (3.75ml) Olaplex No. 1.”
                     INSTRUCTIONS FOR L’ORÉAL “ME TOO” KNOCKOFFS
   4
                 Matrix                      Redken                      L’Oréal
   5
               Bond Ultim8                  pH-Bonder                 Professionnel
   6                                                                   Smartbond
   7    “LIGHTENER: add 4ml (⅛      “For lightener, add 4 ml    “For lightener product,
        oz) of STEP 1 for every     of pH-Bonder #1 for         add 4ml (.14 oz) of Step
   8    15–30 grams (½–1 oz) of     every 15–30 grams (½ –      1 additive for every 15-
   9    powder or 8ml (¼ oz.) of    1 oz) of powder or 8 ml     30 g (½-1 oz) or 8ml of
        BOND ULTIM8 STEP 1 for      of pH-Bonder #1 for         Step 1 additive for every
  10    every 30–60 grams (1–       every 30–60 grams (1 – 2    30-60 g (1-2 oz) of
  11    2 oz) of powder used in     oz) of powder used in       lightening product used
        the mixture ….”             mixture ….”                 in the final mixture ….”
  12
  13         73.   Olaplex’s step 2 product is a white “Bond Perfector No. 2” cream
  14 applied after chemical processing of the hair and before shampooing. L’Oréal
  15 copied that, too, with the L’Oréal Bond Builders. Matrix Bond Ultim8 “2” sealer,
  16 Redken pH-Bonder “fiber restorative pre-wash concentrate” “#2”, and L’Oréal
  17 Professionnel Smart Bond pre-shampoo Step “2” are white creams applied after
  18 chemical processing of the hair and before it is shampooed and/or conditioned.
  19         74.   Again, L’Oréal’s instructions for these products instruct hair care
  20 professionals to use its pre-wash cream / pre-shampoo step 2 products in amounts
  21 and for times strikingly similar to Olaplex’s step 2 product:
  22
  23
         1
            The written instructions for Olaplex changed in September 2016, and now
  24 instruct hair care professionals to use about half as much Bond Multiplier product
  25 during bleaching. L’Oréal copied the original Olaplex instructions dating back to
     just after the launch of the product (which are quoted throughout this Complaint),
  26 and L’Oréal has not yet updated its instructions to precisely match Olaplex’s current
  27 instructions. (Although Olaplex changed its instructions, it was instructing users
     since late 2014 to use less Bond Multiplier product during bleach if they were not
  28 seeing appropriate lift (color lightening).

                                                -20-
                                                                                   COMPLAINT
Case 2:19-cv-05869-RGK-RAO Document 1 Filed 07/08/19 Page 22 of 31 Page ID #:22




   1                         ORIGINAL OLAPLEX INSTRUCTIONS
   2    “Apply ½ oz (15 ml) of Bond Perfector from roots to ends. Comb thoroughly
   3    once. Leave on for a minimum of 5 minutes. For damaged hair, leave on for at
        least 10 minutes.”
   4
                     INSTRUCTIONS FOR L’ORÉAL “ME TOO” KNOCKOFFS
   5
                Matrix                      Redken                      L’Oréal
   6          Bond Ultim8                  pH-Bonder                 Professionnel
                                                                      Smartbond
   7
        “Apply 15ml–30ml (½–        “Depending on hair          “2. Depending on hair
   8    1oz) of STEP 2 SEALER       length and density, apply   length and density, apply
   9    depending on length and     15-30 g of pH-Bonder #2     4 to 8 pumps of Step 2
        density of hair. Leave on   into hair from roots to     pre shampoo into hair
  10    the hair for a minimum      ends. Gently comb           from roots to ends.
  11    of 10 minutes ….”           through once. Leave on      3. Comb through once to
                                    for 10 minutes at room      evenly distribute.
  12                                temperature ….”
  13                                                            4. Leave on for 10 min at
                                                                room temperature ….”
  14
  15        75.   The third component in one of the L’Oréal three-step systems is the
  16 “Post-Service Perfector,” which is used for maintenance in between repeated step 1
  17 and 2 treatements. Each is white and copies the appearance of Olaplex’s step 3
  18 “Hair Perfector.” L’Oréal brazenly named the third component of its pH-Bonder
  19 product “Post-Service Perfector,” again trying to benefit from the reputation of
  20 Olaplex’s No. 3 “Hair Perfector” product.
  21        76.   Olaplex instructs that its No. 3 Hair Perfector product should be used
  22 once a week and applied to unwashed towel-dried hair and left for at least 10
  23 minutes. L’Oréal copied these instructions from Olaplex too:
  24
  25
  26
  27
  28

                                               -21-
                                                                                  COMPLAINT
Case 2:19-cv-05869-RGK-RAO Document 1 Filed 07/08/19 Page 23 of 31 Page ID #:23




   1                           ORIGINAL OLAPLEX INSTRUCTIONS
   2    “Apply a generous amount from roots to ends on unwashed towel-dried hair.
   3    Comb through once. Leave on for a minimum of 10 minutes or more.”
                      INSTRUCTIONS FOR L’ORÉAL “ME TOO” KNOCKOFFS
   4
                   Matrix Bond Ultim8                        Redken pH-Bonder
   5
        “To be used once a week. Before            “Before shampoo, apply on wet,
   6    shampoo, apply on wet, towel-dried         towel-dried hair. Massage into hair
   7    hair. Massage into hair from roots to      from roots to ends. Leave on for at
        ends. Leave on for at least 10             least 10 minutes ….”
   8    minutes ….”
   9
  10         77.    L’Oréal started launching the L’Oréal Bond Builders in August 2016.
  11 L’Oréal did not inform Olaplex that it was planning to launch the L’Oréal Bond
  12 Builders in advance of making that information generally known to the market.
  13 Because L’Oréal closely guards information about its product development and
  14 planned product launches, Olaplex did not know, and could not have known, that
  15 L’Oréal was planning to launch the L’Oréal Bond Builders until that information
  16 became generally known to the market. Further, Olaplex did not know, and could
  17 not have known, the composition of the L’Oréal Bond Builders, including whether
  18 they incorporated Olaplex’s confidential and trade secret information, until L’Oréal
  19 made that information public.
  20         78.   Olaplex first became aware that L’Oréal was planning to launch its
  21 Bond Builders shortly before the first launch, on or around July 19, 2016. Olaplex
  22 first discovered that the L’Oréal Bond Builders were based on, incorporated, used,
  23 and benefitted from Olaplex’s confidential and trade secret information after
  24 becoming aware that L’Oréal was planning to launch its Bond Builders on or around
  25 July 19, 2016.
  26 Olaplex’s Delaware Lawsuit
  27         79.   In early 2017, Olaplex filed a lawsuit against L’Oréal S.A., as well as
  28 several of its corporate affiliates, in the United States District Court for the District

                                                -22-
                                                                                    COMPLAINT
Case 2:19-cv-05869-RGK-RAO Document 1 Filed 07/08/19 Page 24 of 31 Page ID #:24




   1 of Delaware (“Delaware Court”). That case is currently pending as 1:17-cv-00014-
   2 JFB-SRF (“Delaware Lawsuit”).
   3        80.    L’Oréal S.A. was dismissed from the Delaware Lawsuit on the basis of
   4 a lack of personal jurisdiction. A final appealable order as to this jurisdictional
   5 ruling has not yet been entered in the Delaware Lawsuit. Olaplex’s pursuing legal
   6 remedies against L’Oréal S.A. in Delaware represents, at least, a good-faith effort to
   7 timely pursue its claims against L’Oréal S.A.       The Delaware Court ruled that
   8 Olaplex had done so in the wrong forum, and to the extent it is correct, Olaplex’s
   9 time to reinitiate suit against L’Oréal S.A. is equitably tolled. L’Oréal S.A. had
  10 notice of Olaplex’s claims as early as the date the Delaware Lawsuit was filed.
  11        81.    On February 28, 2018, the Delaware Court held that Olaplex had
  12 sufficiently pleaded and identified legally actionable trade secrets. The publicly
  13 available version of that order is attached as Exhibit B. Specifically, the Delaware
  14 Court concluded that Olaplex’s unpublished patent application—provided to
  15 L’Oréal at the May 19 meeting—was adequately pleaded, identified and subject to
  16 trade secret protection. See Exhibit B at 29 (holding that Olaplex “adequately pleads
  17 trade secret misappropriation based on the unpublished patent application for the
  18 period between May 19, 2015 meeting where the unpublished application was
  19 disclosed, and the subsequent publication date of the applications.”). The Delaware
  20 Court further concluded that Olaplex’s confidential information regarding its testing
  21 methodologies was also adequately pleaded, identified and subject to trade secret
  22 protection. See Exhibit B at 31 (holding that Olaplex “adequately identifies the
  23 testing methodologies as trade secrets disclosed during the May 19, 2015
  24 meeting.”).
  25        82.    On October 15, 2018, the Delaware Court issued a Report &
  26 Recommendation holding that Olaplex was entitled to a preliminary injunction
  27 restraining the remaining defendants from continuing to market and sell the L’Oréal
  28 Bond Builders, relying in part on its finding that Olaplex was likely to succeed on

                                               -23-
                                                                                 COMPLAINT
Case 2:19-cv-05869-RGK-RAO Document 1 Filed 07/08/19 Page 25 of 31 Page ID #:25




   1 the merits of its claims.       The publicly available version of that Report &
   2 Recommendation is attached as Exhibit C. On April 26, 2019, the Delaware Court
   3 adopted the Report & Recommendation and ordered that a preliminary injunction
   4 should issue. The publicly available version of that Order is attached as Exhibit D.
   5 On June 25, 2019, the Delaware Court issued an Order denying L’Oréal’s motion
   6 for summary judgment as to Olaplex’s claims for misappropriation of trade secrets,
   7 finding in connection with the 2015 acquisition discussions between the parties,
   8 among other things, that: “It is clear that during the alleged negotiations that
   9 plaintiffs shared substantial [trade secret] information by way of interrogatories;
  10 documents; and their Rule 30(b)(6) witness with defendants about their products. …
  11 After the May [19, 2015] meeting, L’Oréal developed products containing maleic
  12 acid. In June 2015 defendants tested maleic acid and determined it performed well.
  13 Thereafter, it began shifting to the use of maleic acid as an active agent. … The
  14 Court finds that the Plaintiff has established sufficient facts to support a prima facia
  15 trade secrets claim. … The plaintiffs have clearly identified trade secrets. The Court
  16 finds there is substantial evidence that plaintiffs had trade secrets, including the
  17 issues surrounding new uses of maleic acid and its testing methods.” The publicly
  18 available version of that Order is attached as Exhibit E.
  19                             FIRST CAUSE OF ACTION
  20                  Misappropriation Of Trade Secrets (Federal Law)
  21         83.   Olaplex realleges and incorporates herein by reference the allegations
  22 contained in the preceding paragraphs.
  23         84.   Olaplex owns the trade secrets described more fully in paragraphs 41-
  24 50 (hereafter “Olaplex Trade Secrets”), which give Olaplex a significant
  25 competitive advantage over would-be competitors, including L’Oréal.                This
  26 advantage was compromised as a result of L’Oréal’s unlawful activities.
  27         85.   Olaplex invested substantial resources to develop the Olaplex Trade
  28 Secrets, which derive independent economic value from not being generally known

                                                -24-
                                                                                   COMPLAINT
Case 2:19-cv-05869-RGK-RAO Document 1 Filed 07/08/19 Page 26 of 31 Page ID #:26




   1 to the public or to other persons who can obtain economic value from their
   2 disclosure or use.
   3        86.    Olaplex made reasonable efforts under the circumstances to maintain
   4 the confidentiality of its trade secrets. Olaplex’s efforts included, but are not limited
   5 to, (i) limiting the circulation of said materials within Olaplex; (ii) protecting,
   6 limiting, and controlling access to Olaplex properties with physical or electronic
   7 means; (iii) entering into NDAs prior to disclosing confidential information to
   8 L’Oréal.
   9        87.    Olaplex did not consent to the use of any of the Olaplex Trade Secrets
  10 by anyone other than authorized individuals using them for Olaplex’s own business
  11 purposes.
  12        88.    L’Oréal has illegally obtained and used Olaplex Trade Secrets as set
  13 forth above and through other means of which Olaplex presently is unaware.
  14        89.    On information and belief, at all times L’Oréal knew or had reason to
  15 know that Olaplex Trade Secrets were obtained from Olaplex by improper means.
  16        90.    On information and belief, L’Oréal has used and disclosed Olaplex
  17 Trade Secrets without Olaplex’s consent and without regard to Olaplex’s rights, and
  18 without compensation, permission, or licenses for the benefit of themselves and
  19 others.    More specifically, L’Oréal has used these trade secrets in developing,
  20 marketing, and selling the L’Oréal Bond Builders. L’Oréal’s marketing and sale of
  21 the L’Oréal Bond Builders continues to the present day, meaning that L’Oréal’s
  22 trade secret misappropriation continues to the present day. Upon information and
  23 belief, Defendants are also continuing to further develop (i.e. improve) the L’Oréal
  24 Bond Builders, and thus its use of Olaplex’s trade secrets in product development
  25 also continues to the present day.
  26        91.    L’Oréal used the Olaplex Trade Secrets to apply for, and obtain, U.S.
  27 Patent No. 10,058,494 (“the ’494 Patent”). This patent embraces the Olaplex Trade
  28 Secrets, which L’Oréal misappropriated to obtain the patent, and thus the ’494

                                                -25-
                                                                                    COMPLAINT
Case 2:19-cv-05869-RGK-RAO Document 1 Filed 07/08/19 Page 27 of 31 Page ID #:27




   1 Patent, and any related patents, patent applications and foreign counter-parts, must
   2 be assigned to Liqwd, Inc. (which holds all IP for Olaplex). Richardson v. Suzuki
   3 Motor Co., Ltd., 868 F.2d 1226, 1249-50 (Fed. Cir. 1989).
   4        92.    As set forth in paragraphs 55-77, L’Oréal’s conduct was, is, and
   5 remains willful and wanton, and was taken with blatant disregard for Olaplex’s valid
   6 and enforceable rights.
   7        93.    L’Oréal’s wrongful conduct has caused and, unless enjoined by this
   8 Court, will continue in the future to cause irreparable injury to Olaplex. Olaplex has
   9 no adequate remedy at law for such wrongs and injuries. Moreover, paragraph 15 of
  10 the NDAs executed by the parties expressly provides that “money damages would
  11 not be a sufficient remedy for any breach,” and that the non-breaching party “shall .
  12 . . be entitled to equity relief, including, without limitation, injunction or specific
  13 performance.”      Olaplex is therefore entitled to an injunction restraining and
  14 enjoining L’Oréal and its agents, servants, officers, directors, and employees, and all
  15 persons acting there under, in concert with, or on their behalf, from further using in
  16 any manner Olaplex Trade Secrets.
  17        94.    In addition, as a proximate result of L’Oréal’s misconduct, Olaplex has
  18 suffered actual damages, and L’Oréal has been unjustly enriched. Specifically,
  19 L’Oréal used Olaplex’s trade secrets to gain an unfair advantage in the bond-
  20 building market, and the erosion of Olaplex’s market-share position and pricing is a
  21 direct result of L’Oréal’s trade secret misappropriation.
  22        95.    L’Oréal’s misappropriation of Olaplex Trade Secrets was willful and
  23 malicious; on information and belief, L’Oréal misappropriated Olaplex’s Trade
  24 Secrets with the deliberate intent to injure Olaplex’s business and improve its own.
  25 Olaplex is therefore entitled to enhanced damages and reasonable attorneys’ fees.
  26                            SECOND CAUSE OF ACTION
  27                   Trade Secret Misappropriation (California Law)
  28

                                               -26-
                                                                                  COMPLAINT
Case 2:19-cv-05869-RGK-RAO Document 1 Filed 07/08/19 Page 28 of 31 Page ID #:28




   1         96.   Olaplex realleges and incorporates herein by reference the allegations
   2 contained in the preceding paragraphs.
   3         97.   The Olaplex Trade Secrets gave Olaplex a significant competitive
   4 advantage over would-be competitors, including L’Oréal.            This advantage was
   5 compromised as a result of L’Oréal’s unlawful activities.
   6         98.   Olaplex invested substantial resources to develop the Olaplex Trade
   7 Secrets, which derive independent economic value from not being generally known
   8 to the public or to other persons who can obtain economic value from their
   9 disclosure or use.
  10         99.   Olaplex made reasonable efforts under the circumstances to maintain
  11 the confidentiality of its trade secrets. Olaplex’s efforts included, but are not limited
  12 to, (i) limiting the circulation of said materials within Olaplex; (ii) protecting,
  13 limiting, and controlling access to Olaplex properties with physical or electronic
  14 means, and; (iii) entering into NDAs prior to disclosing confidential information to
  15 L’Oréal.
  16         100. Olaplex did not consent to the use of any of the Olaplex Trade Secrets
  17 by anyone other than authorized individuals using them for Olaplex’s own business
  18 purposes.
  19         101. L’Oréal has illegally obtained and used Olaplex Trade Secrets as set
  20 forth above and through other means of which Olaplex presently is unaware.
  21         102. On information and belief, at all times L’Oréal knew or had reason to
  22 know that Olaplex Trade Secrets were obtained from Olaplex by improper means.
  23         103. On information and belief, L’Oréal has used and disclosed Olaplex
  24 Trade Secrets without Olaplex’s consent and without regard to Olaplex’s rights, and
  25 without compensation, permission, or licenses for the benefit of themselves and
  26 others.    More specifically, L’Oréal has used these trade secrets in developing,
  27 marketing, and selling the L’Oréal Bond Builders. L’Oréal’s marketing and sale of
  28 the L’Oréal Bond Builders continues, such that L’Oréal’s trade secret

                                                -27-
                                                                                    COMPLAINT
Case 2:19-cv-05869-RGK-RAO Document 1 Filed 07/08/19 Page 29 of 31 Page ID #:29




   1 misappropriation continues to the present day.        Upon information and belief,
   2 L’Oréal is also continuing to further develop (i.e. improve) the L’Oréal Bond
   3 Builders, and thus its use of Olaplex’s trade secrets in product development also
   4 continues to the present day.
   5        104. L’Oréal’s conduct was, is, and remains willful and wanton, and was
   6 taken with blatant disregard for Olaplex’s valid and enforceable rights.
   7        105. L’Oréal’s wrongful conduct has caused and, unless enjoined by this
   8 Court, will continue in the future to cause irreparable injury to Olaplex. Olaplex has
   9 no adequate remedy at law for such wrongs and injuries. Olaplex is therefore
  10 entitled to an injunction restraining and enjoining L’Oréal and its agents, servants,
  11 officers, directors, and employees, and all persons acting there under, in concert
  12 with, or on their behalf, from further using in any manner Olaplex Trade Secrets.
  13        106. In addition, as a proximate result of L’Oréal’s misconduct, Olaplex has
  14 suffered actual damages, and L’Oréal has been unjustly enriched. Specifically,
  15 L’Oréal used Olaplex’s trade secrets to gain an unfair advantage in the bond-
  16 building market, and the erosion of Olaplex’s market-share position and pricing is a
  17 direct result of L’Oréal’s trade secret misappropriation.
  18        107. L’Oréal’s misappropriation of Olaplex Trade Secrets was willful and
  19 malicious; on information and belief, L’Oréal misappropriated Olaplex’s Trade
  20 Secrets with the deliberate intent to injure Olaplex’s business and improve its own.
  21 Olaplex is therefore entitled to enhanced damages and reasonable attorneys’ fees.
  22                                 PRAYER FOR RELIEF
  23        WHEREFORE, Plaintiffs Liqwd, Inc. and Olaplex, LLC pray for a judgment
  24 against Defendant L’Oréal S.A. as follows:
  25        1.     For damages in an amount to be proved at trial, together with interest
  26 thereon;
  27        2.     For punitive damages in an amount to be proved at trial;
  28        3.     For an award of reasonable attorneys’ fees and costs incurred herein;

                                               -28-
                                                                                 COMPLAINT
Case 2:19-cv-05869-RGK-RAO Document 1 Filed 07/08/19 Page 30 of 31 Page ID #:30




   1         4.    For assignment of the ’494 Patent, and any related patents, patent
   2 applications and foreign counter-parts, to Liqwd, Inc.; and
   3         5.    For any and all other relief the Court deems just and proper.
   4
       Dated: July 8, 2019                Respectfully submitted,
   5                                      QUINN EMANUEL URQUHART &
   6                                      SULLIVAN, LLP

   7                                      By: /s Joseph M. Paunovich
                                             Joseph M. Paunovich
   8                                         Attorney for Plaintiffs
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                               -29-
                                                                                   COMPLAINT
Case 2:19-cv-05869-RGK-RAO Document 1 Filed 07/08/19 Page 31 of 31 Page ID #:31




   1                           REQUEST FOR JURY TRIAL
   2        Plaintiffs hereby demand a trial by jury on all issues.
   3
   4 Dated: July 8, 2019                  Respectfully submitted,
                                          QUINN EMANUEL URQUHART &
   5                                      SULLIVAN, LLP
   6
                                          By: /s Joseph M. Paunovich
   7                                         Joseph M. Paunovich
                                             Attorney for Plaintiffs
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                -30-
                                                                          COMPLAINT
